DETAILED ACTION
This is the first Office action on the merits based on the 16/896,258 application filed on 06/09/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-7, as originally filed, are currently pending and considered below.

Claim Objections
Claims 1 and 4-7 are objected to because of the following informalities:
In claim 1, line 3, “the device handles” should be --- the at least two device handles ---.
In claim 1, lines 5-6, “the second device body (2); both” should be --- the second device body (2); and wherein both ---.
In claim 4, line 1, “the device handles” should be --- the at least two device handles ---.
In each of claims 5-7, lines 4-5, “adjusting mounting angle and distance of the device handles” should be --- adjusting a mounting angle and a distance of the at least two device handles ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mangalindan (US 2012/0316043), in view of Oltorik (US 2020/0023229), and further in view of Marrero (US 6,322,485).
Regarding claim 1, Mangalindan discloses a foldable push-up exercise device (the pushup exerciser 10 comprising the board sections 12, 13 which are capable of being separated at the board section junction 14 and folded one upon the other; Figures 1, 2, and 4-9; paragraph 0052), comprising a first device body (the board section 12; Figures 1, 2, and 4-9), a second device body (the board section 13; Figures 1, 2, and 4-9), a connector (the board section junction 14; Figures 1, 2, and 4-9), and at least two device handles (the handle units 30, 40; Figures 1-3 and 10-12);
wherein the device handles are detachably mounted (Figures 1-7) in a plurality of handle mounting holes (the plurality of post receptacles 50-65 of the board section 12, the plurality of post receptacles 70-85 of the board section 13; paragraph 0035; Figures 1-5 and 7) on the first device body and the second device body.
However, Mangalindan fails to disclose: wherein the device handles can also be detachably stored inside the first device body or the second device body; both the first device body and the second device body are pivotally connected to the connector and can be rotated and folded around a pivot point.
Oltorik teaches an analogous foldable exercise device (the portable strength training apparatus 100; Figures 9-12; paragraph 0080) wherein device handles (the human interface mechanisms 109; Figures 11, 14, and 15; paragraphs 0080 and 0086) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mangalindan’s invention such that the device handles can also be detachably stored inside the first device body or the second device body, and both the first device body and the second device body are pivotally connected to the connector and can be rotated and folded around a pivot point, as taught by Oltorik, in order to securely store the device handles inside the foldable push-up exercise device for portable transport (Oltorik: paragraph 0080; Figure 11).
Mangalindan in view of Oltorik teaches the invention as substantially claimed, see above, but is silent as to: after being folded the first device body and the second device body are connected and fixed by a connecting buckle provided on the first device body and the second device body.
Marrero teaches an analogous foldable exercise device (the mat portion 10; Figures 2 and 3; column 3, line 60, through column 4, line 38) wherein after being folded (Figure 1), a first device body (the upper panel 12; Figures 1-3) and a second device body (the lower panel 14; Figures 1-3) are connected and fixed by a connecting buckle 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first and second device bodies of Mangalindan’s invention modified in view of Oltorik such that after being folded the first device body and the second device body are connected and fixed by a connecting buckle provided on the first device body and the second device body, as taught by Marrero, in order to prevent the foldable push-up exercise device from inadvertently opening (Marrero: column 4, lines 8-13).
Regarding claim 3, Mangalindan in view of Oltorik, and further in view of Marrero, teaches the invention as substantially claimed, see above, and further teaches wherein the connecting buckle is a strong magnet (Marrero: “to prevent the mat portion 10 from inadvertently opening[, s]uch closure means could be magnetic”; column 4, lines 8-13).
Regarding claim 4, Mangalindan further discloses wherein the device handles are further provided with a non-slip sleeve (“Grip bar 37 [of the handle units 30, 40] further supports a handle grip 38 preferably formed of a resilient soft material such as foam rubber, foam plastic or the like.”; paragraph 0050; Figures 1-3 and 10-12).
Regarding each of claims 5 and 7, Mangalindan further discloses wherein the plurality of handle mounting holes provided on the first device body and the second device body are arranged in parallel to or at an angle to a pivot axis (the longitudinal .

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Mangalindan (US 2012/0316043), in view of Oltorik (US 2020/0023229), in view of Marrero (US 6,322,485), in view of Spooner (US 2,806,699), and further in view of Siegal (US 4,700,369) fails to teach or render obvious a foldable push-up exercise device in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the connector is further provided with a display device and a sensing device, and the sensing device senses exercise time and number of push-ups and displays them through the display device (claim 2).

Conclusion
The prior art made of record (Spooner (US 2,806,699); Siegal (US 4,700,369); McIntire (US 5,178,596); Chapman (US 2019/0175985); James (US 2017/0165522, US 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784